Exhibit 10.2
AMENDMENT NO. 2 TO OTC LICENSE AGREEMENT
     This Amendment No. 2 (the “Amendment”) to the OTC License Agreement dated
October 17, 2006, between Schering-Plough Healthcare Products, Inc. (“MCC”) and
Santarus, Inc. (“Santarus”), as amended, (the “License”) is made as of August 6,
2010.
RECITALS
     WHEREAS, MCC desires to reallocate, within the Marketing Commitment for the
Licensed Product, some of the amounts budgeted without affecting the Net Sales
amount on which Santarus is paid a royalty; and
     WHEREAS, MCC and Santarus desire to amend certain terms of the License to
account for those circumstances, as set forth herein.
     NOW, THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, the Parties agree as follows:
AGREEMENT
     1. Amendment of Section 1.21. Section 1.21 of the License is hereby amended
by deleting the definition of “Marketing Commitment” and replacing it with:
“means the out-of-pocket amount incurred by Schering to market the first
Licensed Product (in each case, to the extent not deducted from gross sales in
determination of Net Sales), including marketing programs, consumer promotions,
consumer advertising, consumer events, product public relations (excluding
general corporate public relations), product display and trade promotion, as
well as Emerging Issues Task Force (EITF) trade and consumer allowances. It is
understood that amounts incurred for EITF trade and consumer allowances may be
counted toward the Marketing Commitment even if deducted from gross sales (see
§1.24 “Net Sales”) of Licensed Products, as long as MCC adjusts the royalty paid
to Santarus so that the royalty payment received by Santarus is not adversely
affected.”
     2. Miscellaneous.
          a. THIS AMENDMENT AND THE LICENSE AS AMENDED BY THIS AMENDMENT SETS
FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF MCC AND SANTARUS WITH RESPECT TO
THE SUBJECT MATTER HEREOF, AND SUPERCEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
WRITINGS IN RELATION THERETO. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE
LICENSE, THE PARTIES HAVE NOT RELIED ON ANY MATERIAL REPRESENTATIONS OR
WARRANTIES IN CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS AMENDMENT.
          b. Except for the amendments set forth herein, all other terms and
conditions of the License shall remain in full force and effect.

1



--------------------------------------------------------------------------------



 



          c. Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the License.
     IN WITNESS WHEREOF, the Parties have duly executed this Amendment to be
effective as of August 6, 2010.

          SCHERING-PLOUGH HEALTHCARE PRODUCTS, INC.
    By:   /s/ Thomas J. Higgins       Name:   Thomas J. Higgins       Title:  
VP      SANTARUS, INC.
    By:   /s/ Gerald T. Proehl       Name:   Gerald T. Proehl      Title:  
President and CEO     

2